Citation Nr: 0925060	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-26 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to June 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned in July 2006.  A transcript of the 
hearing is associated with the Veteran's claims folder.  

The Board remanded this case in November 2006 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  An unappealed February 1959 rating decision denied a 
claim for service connection for a nervous condition.  

2.  Evidence received since the February 1959 rating decision 
is cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a psychiatric condition.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for a psychiatric condition.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  Generally, a claim which 
has been denied in an unappealed RO decision or an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 


History and Analysis

Prior to the current claim, the Veteran's claim for 
entitlement to service connection for a psychiatric disorder 
was last denied by the New York, New York RO in a February 
1959 rating decision, denying a claim for service connection 
for a nervous condition.

The evidence of record prior to the February 1959 rating 
decision included the Veteran's available service treatment 
records, a private physician's certification and contentions 
in October 1958 by the Veteran that military service 
aggravated his psychiatric condition.  

The Veteran's September 1952 pre-induction examination noted 
that a Neuropsychiatric Screening Adjunct (NSA) test was 
indicative of a neuropsychiatric disorder.  A subsequent 
September 1953 pre-induction examination noted some nail 
biting and some nervousness, with a notation of nervous 
disorder.  Service treatment records include a January 1954 
mental hygiene consultation report where the Veteran reported 
that throughout his life he had many arguments with peers 
outside of his immediate small friendship group.  A February 
1954 mental hygiene consultation report indicated that after 
neuropsychiatric examination, the Veteran was diagnosed with 
passive-aggressive reaction, moderate, chronic, existing 
prior to entry into service.  The Veteran's November 1955 
discharge examination report was negative for any psychiatric 
issues.  

A January 1959 certificate by the Veteran's private 
physician, Dr. O, confirmed the Veteran's treatment for 
anxiety attacks, feelings of isolation, obsession about death 
and phobias.  The physician noted the Veteran's life-long 
history of emotional difficulties, especially in his family 
relationships.  The physician also noted that according to 
the Veteran's history, the first overt symptoms of a 
psychiatric condition occurred while the Veteran was in the 
Army.  

The February 1959 rating decision denied the Veteran's claim 
because there was no evidence of aggravation of a nervous 
condition during service.  The Veteran did not appeal the 
decision and it became final.  In September 2002, the Veteran 
submitted a request to reopen a claim for service connection 
for a psychiatric condition.   

The Board remanded this claim in November 2006 for further 
development.  Specifically, in his course of his claim to 
reopen, the Veteran indicated that he had been treated for a 
psychiatric condition by Dr. O and St. V's Hospital.  VA had 
not requested these records. 

The evidence received since the final February 1959 rating 
decision consists of VA treatment records from 2002 to 2004, 
private treatment records from various sources from 1998 to 
2004, the Veteran's own contentions and the testimony from 
his July 2006 hearing before the undersigned.  

Private treatment records from Dr. M in 2001 shows he treated 
the Veteran for depression and adjustment disorder with 
anxiety and depression.  VA treatment records from November 
2002 to 2004 show that the Veteran reported a history of 
anxiety disorder and the Veteran received a diagnosis of 
anxiety disorder.  Private treatment records of Dr. L from 
1998 to 2002 show the Veteran was suffering from and being 
treated for depression.  A private psychotherapist, S.M., 
indicated she had treated the Veteran in 2003 and given him a 
diagnosis of dysthymia, rule out recurrent major depression.  

In December 2006, the RO, via the Appeals Management Center 
(AMC) sent a letter and VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs for Dr. O and St. V's Hospital.  The required 
authorization form was returned by the Veteran in January 
2007 and not completed except to note that that VA already 
had all of the information. 

The Veteran has not supplied the authorization needed for the 
VA to obtain the records of treatment for a psychiatric 
condition soon after discharge from service.  Consequently, 
the record is devoid of records directly relating to the 
Veteran's treatment from this time.  While VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The duty to assist is not 
always a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Id.  

While there is some evidence the Veteran has submitted that 
is new, it must also be considered material.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In the 
current matter, the newly submitted evidence is cumulative 
and redundant and does not provide anything new regarding 
whether the Veteran's psychiatric condition was aggravated by 
his military service.  

In sum, the evidence the Veteran has provided to VA in his 
current claim to reopen is substantially similar to the 
statements and evidence the Veteran provided prior to the 
February 1959 final rating decision; it does not relate to 
the crucial unestablished fact necessary to substantiate the 
claim, as the new evidence merely shows the Veteran has been 
diagnosed alternately with adjustment disorder with anxiety 
and depression, depression and an anxiety disorder.  However, 
the critical issue in this case is whether the Veteran's pre-
existing psychiatric condition was aggravated by his military 
service.  The Veteran has testified that he received 
psychological treatment after service and that he did not 
receive treatment during service more than two or three 
times.  The Veteran also testified that he has been anxious 
and depressed for many, many years.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
Veteran has stated his belief that his psychiatric condition 
is related to or was aggravated during his military service, 
as a layperson he is not qualified to furnish medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

Accordingly, the newly submitted records and contentions do 
not provide any new evidence that would indicate that the 
Veteran's psychiatric condition was aggravated by or related 
to his period of honorable service (no nexus to service); 
rather it is cumulative and redundant evidence, already 
received and considered in the final rating decision of 
February 1959.  Since there is no new competent non-redundant 
evidence that has any bearing as to whether the Veteran's 
psychiatric condition was aggravated by his period of 
honorable service, the evidence does not raise a reasonable 
possibility of substantiating the claim and thus is not 
material to the Veteran's claim.  Consequently, the Board 
finds that new and material evidence has not been submitted 
since the February 1959 rating decision and reopening of the 
claim for service connection for a psychiatric condition is 
not warranted.

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, No. 07-1209, 2009 WL 
1045952 (U.S. April 21, 2009).

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was notified of the respective duties of the 
claimant and of VA.  In December 2006 the Veteran was 
correctly advised of the previous denial of service 
connection and the basis for that denial, as well as of the 
requirement that he submit new and material evidence showing 
his psychiatric disorder was aggravated by or incurred in 
military service, that the RO would assist him in obtaining 
additional information and evidence, and of the 
responsibilities on both his part and VA's in developing the 
claim.  See Kent.  The December 2006 letter also provided the 
Veteran with the specific notice required by Dingess, supra.  
The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his available service treatment records.  
The record also contains VA treatment records and private 
treatment records.  The Veteran has testified before the 
undersigned regarding his claimed disability.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim for service connection for a 
psychiatric condition is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


